                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

RAYMOND J. KINNEY                                                                  PLAINTIFF
REG #28979-009

v.                            Case No. 4:16-cv-00716-KGB

PRATT, Medical Administrator,
Pulaski County Regional Detention
Center, et al.                                                                  DEFENDANTS

                                                ORDER
       The Court has received the Recommended Disposition submitted by United States

Magistrate Judge Beth Deere (Dkt. No. 79). No objections have been filed, and the time for filing

objections has passed. The Court adopts the Recommended Disposition as its findings in all

respects (Id.). Accordingly, the Court grants defendants’ motion for summary judgment and

dismisses with prejudice Mr. Kinney’s claims against separate defendants Pratt, Diane Collins, T.

Gilbert, D. Huitt, and J. Reed (Dkt. No. 72).

       So ordered this the 29th day of August 2019.



                                                      _____________________________
                                                      Kristine G. Baker
                                                      United States District Judge
